UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5055



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ARGELIO SAUCEDO RENTERIA,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00111)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, Jr.,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Argelio Saucedo Renteria pled guilty, pursuant to a plea

agreement, to possession of a short-barreled shotgun in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2000).     The district court sentenced Renteria to 120 months of

imprisonment.      Renteria's counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious issues for appeal but requests this

Court to review whether the district court imposed an unreasonable

sentence.       Renteria was informed of his right to file a pro se

supplemental brief but has not done so.          We affirm.

            Here, the statutory mandatory minimum set forth in 18

U.S.C. § 924(c)(1)(B)(i) (2000) became the applicable guidelines

range.    In sentencing Renteria, the district court considered the

properly calculated advisory sentencing guidelines range and the

factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006).    The sentence imposed is the statutory mandatory minimum

sentence.        Under    these   circumstances,    absent    a   Government

substantial assistance motion, the district court lacked discretion

to impose a lesser sentence.           See United States v. Robinson, 404

F.3d 850, 862 (4th Cir. 2005). Accordingly, Renteria’s sentence is

reasonable.

            In accordance with Anders, we have reviewed the entire

record    for     any    meritorious    issues   and   have   found    none.


                                    - 2 -
Accordingly, we affirm the district court’s judgment.               This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel's motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -